180 Ga. App. 679 (1986)
350 S.E.2d 308
WALLACE
v.
SAKS FIFTH AVENUE, ATLANTA, INC.
73095.
Court of Appeals of Georgia.
Decided October 27, 1986.
Herbert D. Shellhouse, Jack Dalton, Grace Diehl, for appellant.
Therese L. Glisson, for appellee.
BANKE, Chief Judge.
Appellant obtained a judgment against Elaine J. Melnick and subsequently filed a garnishment action against appellee, Melnick's employer. A default judgment was obtained against appellee. Thereafter the trial court entered an order granting appellee's motion to open the default judgment. Appellant filed a direct appeal from that order. Held:
"OCGA § 5-6-35 (a) (4) provides that in cases involving garnishment, except for all judgments or orders granting or refusing applications for attachment against fraudulent debtors which are directly appealable under OCGA § 5-6-34 (a) (5) (such judgments or orders are not in issue here), an application for appeal must be taken. Inasmuch as appellant has failed to obtain an order of this court permitting the filing of an appeal pursuant to OCGA § 5-6-35 (a) (4), the appeal must be dismissed. [Cit.]" Murdock v. Bank of America &c., 177 Ga. App. 409, 410 (339 SE2d 392) (1985).
Appeal dismissed. Birdsong, P. J., and Sognier, J., concur.